UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                    ORDER
     For     the   reasons   set   forth in   this   Court’s   Classified

Memorandum Opinion of August 17, 2009,1 it is hereby

     ORDERED, that Petitioner Mohammed Al-Adahi’s petition for a

writ of habeas corpus is granted; and it is further

     ORDERED, that the Government is directed to take all necessary

and appropriate diplomatic steps to facilitate Petitioner’s release

forthwith.    Further, the Government is directed to comply with any

reporting requirements mandated by the Supplemental Appropriations

Act, Pub. L. No. 111-32, 123 Stat. 1859 (2009), if applicable, to

facilitate Petitioner’s release, and to report back to the Court no

later than September 18, 2009, as to the status of that release and

what steps have been taken to secure that release.

                                         /s/
August __, 2009                         Gladys Kessler
                                        United States District Judge

Copies to:     Attorneys of Record via ECF


     1
          The   Classified   Opinion  is  currently undergoing
classification review.     As soon as it is completed, the
Unclassified Opinion will be made public.